 


110 HR 3303 IH: Public Safety Tax Cut Act
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3303 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for police officers and professional firefighters, and to exclude from income certain benefits received by public safety volunteers. 
 
 
1.Short titleThis Act may be cited as the Public Safety Tax Cut Act. 
2.Credit for police officers and professional firefighters 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Police officers and professional firefighters 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for a taxable year an amount equal to $1,000. 
(b)Eligible individualFor purposes of subsection (a), the term eligible individual means an individual who— 
(1)is a police officer or firefighter in a police department or fire department which is organized and operated by a State or political subdivision to provide police protection, firefighting services, or emergency medical services for any area within the jurisdiction of such State or political subdivision, and 
(2)is employed on a full-time basis during the taxable year as a police officer or firefighter.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Police officers and professional firefighters.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
3.Exclusion from gross income of certain benefits received by public safety volunteers 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Benefits received by public safety volunteers 
(a)In generalGross income does not include the value of any public services benefits received by a public safety volunteer. 
(b)DefinitionsFor purposes of this section— 
(1)The term public services benefits means services such as water, sewer, trash pickup, or other similar services provided by a State or local government agency as a benefit to its public safety volunteers. 
(2)The term public safety volunteer means a volunteer firefighter or volunteer auxiliary police officer.. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139A the following: 
 
 
Sec. 139B. Benefits received by public safety volunteers.. 
(c)Effective dateThe amendment made by this section shall apply to amounts received in taxable years beginning after December 31, 2007. 
 
